DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The nature of the present invention relates to the field of diapers and specifically to male diapers having a fly in the front wherein the fly is closed by a hook and loop fastener.   One having ordinary skill in the art would have experience working in the field, or have knowledge, of absorbent materials used to make diapers.  The art in this field is predictable to the extent that innovative absorbent materials, non-absorbent materials, fasteners, and designs such as a diaper having a fly or legs have been developed overtime.  Conventional hook and loop fasteners, such as Velcro® Brand Fasteners, have been routinely used on diapers prior to the filing date of applicant’s invention.  The structure of hook and loop fasteners are well known and typically made of material such as nylon (discussed below).  Regarding the term “fluid absorbent hooks and loops” (claim 4) the inventors fail to provide guidance on how to make a “fluid absorbent hook and loop fastener” and fail to provide examples of their operability when they are wet.  The specification does not teach one skilled in the art, or provide working examples of the following including: 1) absorbent materials the inventors used to make fluid absorbent hook and loop fasteners, or 2) the structures of hook and loop fasteners that are functional when wet, as examples.  It is not clear if the inventors used conventional hook and loop fasteners made typically of nylon (discussed below) or newly discovered “fluid absorbent” hook and loops.  With respect to claim 6, the term “ wherein the loops are made of a liquid-absorbent material”; and claim 7, the term “at least one of plurality of hooks and the plurality of loops is made of a liquid absorbent material” is not enabled for the reason stated above.  Claims 8 and 9 are dependent from claim 7 and are also rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Montgomery (US 9,987,173 B1).
Regarding claim 1, Montgomery discloses a liquid-absorbent adult diaper (diaper 10; described in Col. 2, lines 27-30) comprising: 
a front portion (Col. 1, line 53-Col. 2, line 2) ; 
a rear portion (Col. 1, line 53-Col. 2, line 2); and 
a fly portion (fly flap 24 illustrated in Figs. 2, 4 and 5 below; described in Col. 2, lines 44-50) disposed in the front portion and containing impermeable, overlapping flaps (fly flap 28; illustrated in Figs. 4 and 5 below; col.2, lines 44-50) that functionally operate as a reusable fastener through the use of hook-and-loop material (hook fastener 18 and loop fastener 20; illustrated in Fig. 5; Col. 2, lines 51-65); wherein the overlapping flaps (fly flaps 24 and 28) seal a vertical aperture (illustrated in Fig. 2)  when pressure is applied to urge hooks (hook fastener 18) and loops (loop fastener 20) together in locking cooperation (illustrated in Fig. 5).  


    PNG
    media_image1.png
    321
    519
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    717
    449
    media_image2.png
    Greyscale

Regarding claim 2, dependent from claim 1, Montgomery discloses wherein the front portion (illustrated in Fig. 2 above; Col. 1, line 53-Col. 2, line 2), rear portion (illustrated in Fig. 2 above; Col. 1; line 53-Col. 2, line 2), and fly portion (fly flap 24 illustrated in Figs. 2, 4 and 5 below; Col. 2, lines 44-50) are made of a liquid-impermeable material and is used in the pull-up style. (Column 2, line 66 – Column 
Regarding claim 3, dependent from claim 1, Montgomery discloses comprising of an interior surface and an oppositely disposed exterior surface; wherein the interior surface is in continuous contact with the wearer (As described in the Abstract and illustrated in Fig. 2 above, the diaper has an inner surface and an oppositely disposed exterior surface wherein the interior surface is in continuous contact with the wearer.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 9,987,173 B1) in view of Coates (US 4,680,030).  
Regarding claim 4 (as best understood in view of the 112(a) rejection above), dependent from claim 1 (as modified above), Montgomery is silent regarding the claim limitation wherein the fly portion is made up of fluid absorbent hooks and loops.
However, Coates teaches in col. 5, lines 15-17, that the hook and loop fastener 26 and 32 (line 5) are typically made of nylon and it does not wrinkle keeping the original shape of the fastener. An article by Toray plastics is provided to establish the physical properties of nylon include that nylon is somewhat absorbent.  Consequently, a hook and loop fastener made of nylon is fluid absorbent hook and loops as specified in claim 4. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use hook and loop fasteners that are typically made of nylon because it does not wrinkle keeping the original shape of the fastener as provided in col. 5, lines 15-17, of Coates.     
Regarding claim 6 (as best understood in view of the 112(a) rejection above), dependent from claim 1 (as modified above), Montgomery discloses comprising of hook-and-loop material (hook fastener 18 and loop fastener 20; illustrated in Fig. 5; Col. 2, lines 51-65)  that can be opened when the 
However, Coates teaches in col. 5, lines 15-17, that the hook and loop fastener 26 and 32 (line 5) are typically made of nylon and it does not wrinkle keeping the original shape of the fastener. An article by Toray plastics is used to establish the physical properties of nylon include that nylon is somewhat absorbent.  Consequently, a hook and loop fastener made of nylon is made of a liquid-absorbent material as specified in claim 6. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use hook and loop fasteners that are typically made of nylon because it does not wrinkle keeping the original shape of the fastener as provided in col. 5, lines 15-17, of Coates.     
Regarding claim 7 (as best understood in view of the 112(a) rejection above), Montgomery discloses a liquid-absorbent male diaper, comprising 
a liquid-absorbent brief defining an elastic waistband (waist band 14; Col. 2, lines 32-34), a pair of elastic leg bands (illustrated in Fig. 4), and a liquid absorbent enclosure extending there between (Please see the definition of “diaper “as defined in Merriam-Webster on-line dictionary, as “absorbent enclosure extending there between”. The first know use of the word “diaper” was in the 14th century.); 
a resealable fly formed through the enclosure and positioned between the leg bands (illustrated in Figs. 4 and 5 above); wherein the fly is a hook (hook fastener 18) and loop (loop fastener 20) fastener with a first flap covered in a plurality of hooks and a second flap covered in a plurality of loops (illustrated in Fig. 15 as hook fastener 18 and loop fastener 20; Col.2, lines 60-62 state the hook and loop fastener may be interchanged on the flaps); and 

However, Coates teaches in col. 5, lines 15-17 that the hook and loop fastener 26 and 32 (line 5) are typically made of nylon and it does not wrinkle keeping the original shape of the fastener. An article by Toray plastics is provided to establish the physical properties of nylon include that nylon is somewhat absorbent.  Consequently, a hook and loop fastener made of nylon is made of a liquid absorbent material as specified in claim 7. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use hook and loop fasteners that are typically made of nylon because it does not wrinkle keeping the original shape of the fastener as provided in col. 5, lines 15-17, of Coates.     
Regarding claim 8, dependent from claim 7 (as modified above), Montgomery discloses wherein the first flap (front fly flap 24) is attached to the exterior surface of the front portion; wherein the second flap (rear fly flap 28) is attached to the interior surface of the front portion (as illustrated in Fig. 5 above).  
Regarding claim 9, dependent from claim 7 (as modified above), Montgomery discloses wherein the first flap (front fly flap 24) and the second flap (rear fly flap 28) of the resealable fly extend along the entire length of the front portion of the underwear to define a liquid-tight seal (Column 2, line 55 – Column 3, line 4 states “In a preferred embodiment, main body member 12, front fly flap 24, rear fly flap 28 and exterior flap 16 are made from a non-woven fabric material that is capable of absorbing fluid and preventing leaks.”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Montgomery (US 9,987,173 B1) in view of Cooper (5,087,253).

However, Cooper teaches a combination diaper training pants for adult and children having this claim limitation.  Specifically, column 2 lines 55-59, states “An inner padding is positioned between the outer water-resistant portions and the inner water-absorbing portion and serves to soak up urine from the person using the device.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a liquid absorbent padding positioned between the inner water permeable layer and the outer nonabsorbent layer for the purpose of soaking up urine from the person using the device as state in Cooper in Col. 2, lines 55-59.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY J FEULNER/               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J WEISS/
Supervisory Patent Examiner, Art Unit 3781